           Case 4:21-cv-01255 Document 1 Filed on 04/15/21 in TXSD Page 1 of 5




                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

MOAZZEM SIKDER                                           §
                                                         §
              Plaintiff,                                 §
                                                         §
v.                                                       §          CIVIL ACTION NO. 4:21-cv-1255
                                                         §
TOMMY VANDERFORD AND                                     §
J M BOZEMAN ENTERPRISES, INC.                            §
                                                         §
              Defendants.                                §


       DEFENDANTS’ TOMMY VANDERFORD AND J M BOZEMAN ENTERPRISES,
                       INC.’S NOTICE OF REMOVAL


                                                    BACKGROUND

            1.       This is a personal injury action arising from a motor vehicle accident that occurred

in Harris County, Texas on March 15, 2019.1 Plaintiff Moazzem Sikder claims he suffered personal

injuries as a result of the alleged negligence of Defendants. Defendants Tommy Vanderford and J

M Bozeman Enterprises, Inc. file this Notice of Removal.

                                                 STATE COURT ACTION

            2.       Plaintiff filed suit against Defendants on February 26, 2021. The case was filed in

the 133rd Judicial District Court of Harris County, Texas, under cause number 2021-11360, case

style Moazzem Sikder v. Tommy Vanderford and J M Bozeman Enterprises, Inc.2

                                                    JURISDICTION

            3.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1332(a) because this is a civil action in which the amount in controversy exceeds $75,000,


1
    See Ex. B (Plaintiff’s Original Petition).
2
    Id.
       Case 4:21-cv-01255 Document 1 Filed on 04/15/21 in TXSD Page 2 of 5
                                                                      DEFENDANTS’ NOTICE OF REMOVAL


exclusive of interests and costs, and no Defendant is domiciled in the same state as the Plaintiff.

Furthermore, under 28 U.S.C. § 1441(b)(2), no defendant is a citizen of Texas where this action

was brought.

        4.       According to Plaintiff’s Original Petition, Plaintiff is a resident of Texas and seeks

monetary relief less than $250,000.3 Plaintiff also “contends that his paid/incurred medical

expenses are less than $30,000.00 and seeks total damages of less than $75,000.00 in this lawsuit.”4

This language appears to be included to defeat diversity jurisdiction and prevent removal, which

courts have found to be improper under similar circumstances.5 Moreover, it is facially apparent

that the amount in controversy in this case exceeds $75,000.00.6 Plaintiff claims that his

paid/incurred medical expenses are less than $30,000.00 without specifying an exact number.7 In

addition, in claiming that he seeks less than $75,000.00, Plaintiff fails to account for the fact that

he is also seeking past and future medical expenses, physical pain and mental anguish, impairment,

disfigurement, loss of income and reduced wage-earning capacity, and property damage.8 It is

apparent that the amount in controversy exceeds $75,000.9 Additionally, upon information and

belief based upon medical and billing records received so far, the paid/incurred medical expenses

appear to be closer to $44,391.86 at this time, which doesn’t take into account a procedure estimate

in an amount of $7,000.00. Therefore, Defendants have and can show by a preponderance of the




3
  Id. at Sections II & III; see also TEX. R. CIV. P. 47(c).
4
  Ex. B (Plaintiff’s Original Petition) at Section III.
5
  See De Aguilar v. Boeing Co., 47 F.3d 1404, 1412–13 (5th Cir. 1995); Martinez v. Liberty Ins. Corp., No. H-19-
3959, 2019 WL 6894497, at *1–2 (S.D. Tex. 2019); Cantu v. Allstate Vehicle & Prop. Ins. Co., No. 7:16-CV-084,
2016 WL 1695284, at *1–2 (S.D. Tex. 2016).
6
  See De Aguilar, 47 F.3d at 1413; Martinez, 2019 WL 6894497 at *1; Cantu, 2016 WL 1695284 at *1–2.
7
  Ex. B (Plaintiff’s Original Petition) at Section III.
8
  Id. at Section IX.
9
  See De Aguilar, 47 F.3d at 1413; Martinez, 2019 WL 6894497 at *1; Cantu, 2016 WL 1695284 at *1–2.


                                                                                                     Page 2 of 5
       Case 4:21-cv-01255 Document 1 Filed on 04/15/21 in TXSD Page 3 of 5
                                                                      DEFENDANTS’ NOTICE OF REMOVAL


evidence that the amount in controversy exceeds $75,000.10 Finally, Plaintiff has failed to show

with a legal certainty that his claim is for less than the $75,000 jurisdictional threshold.11

        5.       Defendant Tommy Vanderford is a resident of Arkansas.12 Defendant J M Bozeman

Enterprises, Inc. is both incorporated in and has its principal place of business in Arkansas.13

        6.       For these reasons, the amount-in-controversy and diversity requirements of 28

U.S.C. § 1332(a) are met, and the Court has original jurisdiction over this action.

                                               TIMELINESS

        7.       After Moazzem Sikder filed his original petition on February 26, 2021, the Harris

County district court issued a citation to Tommy Vanderford and J M Bozeman Enterprises, Inc.

Tommy Vanderford and J M Bozeman Enterprises, Inc. were both served on or around March 16,

2021.14 This Notice of Removal has been filed within thirty days from service to Defendants.

Under 28 U.S.C. § 1446(b)(1), this Notice of Removal is therefore timely and proper.

                                     CONDITIONS PRECEDENT

        8.       Defendants have tendered the required filing fee to the Clerk of the United States

District Court for the Southern District of Texas, Houston Division, along with this Notice of

Removal. Defendant will promptly file a copy of this Notice of Removal with the Harris County

Clerk and will provide notice to Plaintiff through his counsel of record.




10
   See Martinez, 2019 WL 6894497 at *1; Cantu, 2016 WL 1695284 at *1–2.
11
   See De Aguilar, 47 F.3d at 1412; Martinez, 2019 WL 6894497 at *1; Cantu, 2016 WL 1695284 at *2.
12
   Id. at Section II.
13
   Id.
14
   See Ex. C (Plaintiff Service of Process on Defendant Tommy Vanderford); Ex. D (Plaintiff Service of Process on
Defendant J M Bozeman Enterprises, Inc.).


                                                                                                      Page 3 of 5
       Case 4:21-cv-01255 Document 1 Filed on 04/15/21 in TXSD Page 4 of 5
                                                                        DEFENDANTS’ NOTICE OF REMOVAL


        9.       Copies of all executed process, pleadings, and orders filed in state court, as well as

the docket sheet, an index of matters being filed, and list of counsel of record accompany this

notice.15

     CONDITIONAL REQUEST FOR HEARING AND JURISDICTIONAL DISCOVERY

        10.      If Plaintiff contests this removal, Defendants’ request (1) a hearing regarding this

Court’s jurisdiction over, and the propriety of removal of, this matter; (2) the opportunity to present

evidence demonstrating the existence of federal jurisdiction and the propriety of removal; and (3)

leave to conduct limited discovery related to those matters.

                                                     Respectfully submitted,

                                                     THE FUENTES FIRM, P.C.

                                                     /s/ David Helmey
                                                     DAVID HELMEY
                                                     State Bar No. 24092504
                                                     Federal Bar No. 2790922
                                                     JUAN ROBERTO FUENTES
                                                     State Bar No. 24005405
                                                     Federal Bar No. 28591
                                                     Spring, Texas 77379
                                                     Telephone: (281) 378-7640
                                                     Facsimile: (281) 378-7639
                                                     david@fuentesfirm.com
                                                     juan@fuentesfirm.com
                                                     ATTORNEYS FOR DEFENDANTS
                                                     TOMMY VANDERFORD AND
                                                     J M BOZEMAN ENTERPRISES, INC.




15
  See 28 U.S.C. § 1446(a); S.D. Tex. Local Rule LR81. See also Ex. A (Index); Ex. B (Plaintiff’s Original Petition);
Ex. C (Plaintiff’s Service of Process on Vanderford); Ex. D (Plaintiff’s Service of Process on J M Bozeman); Ex. E
(List of Counsel of Record); and Ex. F (Harris County Docket Sheet).


                                                                                                        Page 4 of 5
      Case 4:21-cv-01255 Document 1 Filed on 04/15/21 in TXSD Page 5 of 5
                                                            DEFENDANTS’ NOTICE OF REMOVAL




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on the
following counsel of record through the Court’s ECF system on April 15, 2021.

       Allen A. King                        Allen@cvinjurylawyers.com
       Attorney for Plaintiff

                                            /s/ David Helmey
                                            DAVID HELMEY




                                                                                      Page 5 of 5
